Exhibit 10.3
AMENDED AND RESTATED
REGISTRATION RIGHTS AGREEMENT
     This AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT (the “Agreement”)
is made and entered into as of November 3, 2008, between Lexington Realty Trust,
a Maryland real estate investment trust (the “Company”), and Vornado Realty L.P.
and Vornado LXP LLC (together with their respective successors and permitted
assigns, including any subsidiaries of Vornado Realty L.P. that hold limited
partnership units of The Lexington Master Limited Partnership as of the date
hereof, the “Shareholder”).
WHEREAS, Vornado Realty L.P. previously entered into a Registration Rights
Agreement as of November 7, 2005 with Newkirk Realty Trust, Inc., which
agreement was assigned to, and assumed by, the Company by Assignment and
Assumption dated as of December 31, 2006 (the “Original Agreement”).
WHEREAS, Vornado Realty L.P. is the holder of limited partnership units
(“Partnership Units”) of The Lexington Master Limited Partnership (the
“Operating Partnership”), a Delaware limited partnership of which the Company is
the general partner;
WHEREAS, such units may be redeemed for the Company’s Common Shares, at any time
(the “Original Shares”);
WHEREAS, the Company previously granted to Vornado Realty L.P. the registration
rights described in the Original Agreement relating to the issuance and the
resale of the Common Shares issuable upon redemption of the Partnership Units;
WHEREAS, pursuant to the Original Agreement the Company has filed a Shelf
Registration Statement that is currently effective in connection with the
Original Shares; and
WHEREAS, in connection with the Shareholder’s acquisition of 8,000,000 Common
Shares (the “Additional Shares”) previously owned by AP LXP Holdings LLC, an
affiliate of Apollo Real Estate Investment Fund III, L.P (“Apollo”), the Company
has agreed to extend the registration rights in the Original Agreement to the
Additional Shares.
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valid consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties to this Agreement hereby agree to
amend and restate the Original Agreement as follows to (i) reflect the Company’s
obligation to amend the Shelf Registration Statement to include the Additional
Shares, and (ii) clarify certain provisions of the Original Agreement.
1. CERTAIN DEFINITIONS.
     In addition to the terms defined elsewhere in this Agreement, the following
terms shall have the following meanings:
     “Affiliate” of any Person means any other Person that directly, or
indirectly through one or more intermediaries, controls, or is controlled by, or
is under common control with, such Person. The term “control” (including the
terms “controlled by” and “under common control with”) as used with respect to
any Person means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of such Person, whether
through the ownership of voting securities, by contract or otherwise.
     “Agreement” means this Amended and Restated Registration Rights Agreement,
including all amendments, modifications and supplements and any exhibits or
schedules to any of the foregoing, and shall refer to this Amended and Restated
Registration Rights Agreement as the same may be in effect at the time such
reference becomes operative.

 



--------------------------------------------------------------------------------



 



     “Business Day” means any day on which commercial banks are open for
business in New York, New York and on which the New York Stock Exchange or such
other exchange as the Common Shares is listed is open for trading.
     “Common Shares” means the common shares of beneficial interest, par value
$0.0001 per share, of the Company.
     “Conversion Shares” means any of the Common Shares issued or issuable upon
redemption of the Partnership Units.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     “Holder” means any holder of record of Registrable Common Shares (as
defined below). For purposes of this Agreement, the Company may deem and treat
the registered holder of Registrable Common Shares as the Holder and absolute
owner thereof, and the Company shall not be affected by any notice to the
contrary.
     “Operating Partnership” means The Lexington Master Limited Partnership, a
Delaware limited partnership, and any successor thereto.
     “Other Registration Rights Agreement” means that certain Registration
Rights Agreement, dated November 7, 2005, by and between the Company and Apollo.
     “Partnership Units” means partnership units of the Operating Partnership.
     “Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, trust, incorporated organization, association,
corporation, institution, public benefit corporation, government (whether
federal, state, county, city, municipal or otherwise, including, without
limitation, any instrumentality, division, agency, body or department thereof)
or any other entity.
     “Prospectus” means the prospectus or prospectuses included in any
Registration Statement, as amended or supplemented by any prospectus supplement
with respect to the terms of the offering of any portion of the Registrable
Common Shares covered by such Registration Statement and by all other amendments
and supplements to the prospectus, including any preliminary prospectus or
supplement, post-effective amendments and all material incorporated by reference
in such prospectus or prospectuses.
     “Registrable Common Shares” means (x) the Additional Shares held or to be
acquired by the Shareholder on or as of the date of this Agreement and (y) those
Conversion Shares issued or issuable to the Shareholder upon redemption of those
8,149,594 Partnership Units currently held by the Shareholder, if the
Shareholder were to receive or receives Conversion Shares upon redemption of
such Partnership Units, including any securities issued in respect of such
securities by reason of or in connection with any exchange for or replacement of
such securities or any stock dividend, stock distribution, stock split, purchase
in any rights offering or in connection with any combination of shares,
recapitalization, merger or consolidation, or any other equity securities issued
pursuant to any other pro rata distribution with respect to the Common Shares,
until, in the case of any such securities, the earliest to occur of (i) the date
on which its resale has been registered effectively pursuant to the Securities
Act and disposed of in accordance with the Registration Statement relating to it
or (ii) the date on which either it is distributed to the public pursuant to
Rule 144 or is saleable without restriction pursuant to Rule 144(k) promulgated
by the Commission pursuant to the Securities Act as confirmed in a written
opinion of counsel to the Company addressed to the Holder. All references in
this Agreement to a “Holder” or “Holder of Registrable Common Shares” shall
include the Shareholder(s) holding Additional Shares and the holder or holders
of the Partnership Units to the extent of the Conversion Shares then underlying
such Partnership Units. For purposes of determining the number of Registrable
Common Shares held by a Holder and the number of Registrable Common Shares
outstanding, for purposes of this Agreement (including the definition of
“Holder”) but not for any other purpose, any holder of record of Partnership
Units shall be deemed to be a

 



--------------------------------------------------------------------------------



 



Holder of the number of Conversion Shares issuable upon conversion of such
Partnership Units and all such Conversion Shares shall be deemed to be
outstanding Registrable Common Shares.
     “Registration Statement” means any registration statement of the Company
which covers any of the Registrable Common Shares pursuant to the provisions of
this Agreement, including the Prospectus, amendments and supplements to such
Registration Statement, including post-effective amendments, all exhibits and
all materials incorporated by reference in such Registration Statement.
     “Rule 415” means Rule 415 promulgated by the SEC pursuant to the Securities
Act, as such Rule may be amended from time to time, or any similar Rule or
regulation hereafter adopted by the Commission as a replacement thereto having
substantially the same effect as such rule.
     “SEC” means the Securities and Exchange Commission.
     “Securities Act” means the Securities Act of 1933, as amended.
     “Shelf Registration Statement” shall have the meaning set forth in
Section 4 hereof.
     “underwritten registration or underwritten offering” means a registration
or offering in which securities of the Company are sold to underwriters for
reoffering to the public.
2. AUTOMATIC AND DEMAND REGISTRATIONS.
     (a) Issuance Registration. The parties acknowledge that pursuant to the
Original Agreement, the Company filed a registration statement on January 18,
2007 (the “Initial Registration Statement”) with the SEC on the appropriate form
for a continuous offering to be made pursuant to Rule 415 providing for the
delivery to the Holders of Common Shares issued pursuant to such registration
statement upon the tendering of Partnership Units for redemption or exchange.
The Initial Registration Statement was effective upon filing. If such
registration statement ceases to be effective for any reason at any time prior
to the delivery of all Common Shares registered thereunder, then the Company
shall use its commercially reasonable efforts to obtain the prompt withdrawal of
any order suspending the effectiveness thereof. The Company shall be responsible
for all Registration Expenses in connection with any registration pursuant to
this Section 2(a). The Company shall promptly supplement and amend such
registration statement and the prospectus included therein if required by the
rules, regulations or instructions applicable to the registration statement used
for such registration statement or by the Securities Act. Except as otherwise
provided in this Agreement, any registration statement filed pursuant to this
Section 2(a) shall not eliminate any right to registration provided under other
sections of this Agreement.
     (b) Right to Request Registration . At any time on or after the date
hereof, a Holder may request pursuant to this Section 2(b) registration under
the Securities Act of the resale of all or part of the Shareholder’s Registrable
Common Shares (“Demand Registration”); provided, that the Holder shall not be
entitled to request any Demand Registrations while the Shelf Registration
Statement is effective and available for registration and resale of the
Registrable Common Shares.
     (c) Number of Demand Registrations . Subject to the provisions of Section
2(b) and the notice requirements of Section 10, the Shareholder shall be
entitled to request an aggregate of two Demand Registrations per year, and shall
not be entitled to request that less than 25% of the Registrable Common Shares
be included in any Demand Registration.
     (d) Restrictions on Demand Registrations . The Company shall not be
obligated to effect any Demand Registration within six months after the
effective date of a previous Demand Registration or a previous Shelf
Registration Statement (as hereinafter defined) wherein the Shareholder was
permitted to register, and sold, at least 25% of the Registrable Common Shares
requested to be included therein. In no event shall the Company be obligated to
effect more than two (2) Demand Registrations hereunder or under the Other
Registration Rights Agreement in any single twelve (12) month period, with the
first such period measured from the date of the first Demand Registration and
ending on the same date twelve months

 



--------------------------------------------------------------------------------



 



following such Demand Registration, whether or not a Business Day; provided,
however , that if (i) the Company is requested to effect a Demand Registration
under this Agreement which is not otherwise designated by the Shareholder to be
a “shelf” registration statement and (ii) is also requested to effect one or
more Demand Registrations (as such term is defined in the Other Registration
Rights Agreement) pursuant to the Other Registration Rights Agreement within any
eighteen (18) month period during which the Company is eligible to file a
registration statement on Form S-3 or on a successor form, then the Company
shall only be obligated with respect to such latter registration statement
during such period to register that percentage of the Registrable Common Shares
equal to the product obtained by dividing (i) the number of Registrable Common
Shares held by the Shareholder by (ii) the total number of Registrable Common
Shares covered under this Agreement and the Other Registration Rights Agreement.
The Company may (i) postpone for up to ninety (90) days the filing or the
effectiveness of a Registration Statement for a Demand Registration if, based on
the good faith judgment of the Company’s board of directors, such postponement
or withdrawal is necessary in order to avoid premature disclosure of a matter
the board has determined would be reasonably expected to result in a material
adverse effect to the Company’s business, financial condition, results of
operations or prospects or the loss of a material opportunity to be disclosed at
such time or (ii) postpone the filing of a Demand Registration in the event the
Company shall be required to prepare audited financial statements as of a date
other than its fiscal year end (unless the shareholders requesting such
registration agree to pay the expenses of such an audit); provided, however,
that in no event shall the Company withdraw a Registration Statement under
clause (i) after such Registration Statement has been declared effective; and
provided, further, however, that in any of the events described in clause (i) or
(ii) above, the Shareholder shall be entitled to withdraw such request and, if
such request is withdrawn, such Demand Registration shall not count as one of
the permitted Demand Registrations. The Company shall provide written notice to
the Shareholder of (x) any postponement or withdrawal of the filing or
effectiveness of a Registration Statement pursuant to this Section 2(e), (y) the
Company’s decision to file or seek effectiveness of such Registration Statement
following such withdrawal or postponement and (z) the effectiveness of such
Registration Statement. The Company may defer the filing of a particular
Registration Statement pursuant to this Section 2(d) only once.
     (f) Selection of Underwriters . If any of the Registrable Common Shares
covered by a Demand Registration or a Shelf Registration Statement pursuant to
Section 4 hereof is to be sold in an underwritten offering, the Shareholder, if
it is the Holder who instructed the Demand Registration or Shelf Registration
Statement, or in the case of a transaction representing a “shelf takedown”, the
Holder initiating such transaction, shall have the right to select the managing
underwriter(s) to administer the offering subject to the approval of the
Company, which will not be unreasonably withheld; provided, however , that the
Company shall have the right to select the managing underwriter, subject to the
approval of the Holder, which shall not be unreasonably withheld, in the event
of any underwritten offering pursuant to a Demand Registration or “shelf
takedown” where the Company is bearing the expenses of such Demand Registration
or “shelf takedown”.
     (g) Effective Period of Demand Registrations . After any Demand
Registration filed pursuant to this Agreement has become effective, the Company
shall use its best efforts to keep such Demand Registration effective until such
time as the Registrable Common Shares registered thereon have been disposed of
pursuant thereto. If the Company shall withdraw any Demand Registration pursuant
to subsection (e) of this Section 2 before any of the Shareholders Registrable
Common Shares covered by the withdrawn Demand Registration are unsold (a
“Withdrawn Demand Registration”), the Shareholder shall be entitled to a
replacement Demand Registration that (subject to the provisions of this
Article 2) the Company shall use its best efforts to keep effective until such
time as the Registrable Common Shares registered thereon has been disposed of
pursuant thereto. Such additional Demand Registration otherwise shall be subject
to all of the provisions of this Agreement.
     (h) Other Company Securities . In no event shall the Company agree to
register Common Shares or any other securities for issuance by the Company or
for resale by any Persons other than the Shareholder in any registration
statement filed pursuant to Section 2(b), without the express written consent of
the Shareholder, which consent shall be entirely discretionary. Shareholder
acknowledges that pursuant to the Original Agreement, it has previously agreed
to the filing of the Shelf Registration Statement with

 



--------------------------------------------------------------------------------



 



multiple selling shareholders and agrees that the Additional Shares may be
included for resale in an amendment to the Shelf Registration Statement.
     (i) Conversion to Form S-3 . In the event that at any time a Demand
Registration Statement is in effect and the Company is eligible to register on
Form S-3 or any successor thereto then available, the Company shall as promptly
as reasonably practicable convert such registration statement to Form S-3 or
such successor form.
3. PIGGYBACK REGISTRATIONS.
     (a) Right to Piggyback. At any time after the Redemption Date, whenever the
Company proposes to register any of its common equity securities under the
Securities Act (other than the Initial Registration Statement, or a registration
statement on Form S-8 or on Form S-4 or any similar successor forms thereto),
whether for its own account or for the account of one or more stockholders of
the Company, and the registration form to be used may be used for any
registration of Registrable Common Shares (a “Piggyback Registration”), the
Company shall give prompt written notice (in any event within 10 business days
after its receipt of notice of any exercise of other demand registration rights)
to the Holder of its intention to effect such a registration and, subject to
Sections 3(b) and 3(c), shall include in such registration all Registrable
Common Shares of the Shareholder with respect to which the Company has received
written requests for inclusion therein within 20 days after the receipt of the
Company’s notice. The Company may postpone or withdraw the filing or the
effectiveness of a Piggyback Registration at any time in its sole discretion.
     (b) Priority on Primary Registrations. If a Piggyback Registration is an
underwritten primary registration on behalf of the Company, and the managing
underwriters advise the Company in writing that in their opinion the number of
securities requested to be included in such registration exceeds the number that
can be sold in such offering and/or that the number of shares of Registrable
Common Shares proposed to be included in any such registration would adversely
affect the price per share of the Company’s equity securities to be sold in such
offering, the underwriting shall be allocated among the Company and all Holders
pro rata on the basis of the Common Shares and Registrable Common Shares offered
for such registration by the Company and each Holder, respectively, electing to
participate in such registration.
     (c) Priority on Secondary Registrations. If a Piggyback Registration is an
underwritten secondary registration on behalf of a holder of the Company’s
securities other than Registrable Common Shares (“Non-Holder Securities”), and
the managing underwriters advise the Company in writing that in their opinion
the number of securities requested to be included in such registration exceeds
the number that can be sold in such offering and/or that the number of shares of
Registrable Common Shares proposed to be included in any such registration would
adversely affect the price per share of the Company’s equity securities to be
sold in such offering, the underwriting shall be allocated among the holders of
Non-Holder Securities and all Holders pro rata on the basis of the Non-Holder
Securities and Registrable Common Shares offered for such registration by the
holder of Non-Holder Securities and each Holder, respectively, electing to
participate in such registration.
     (d) Selection of Underwriters. If any Piggyback Registration is an
underwritten primary offering, the Company shall have the right to select the
managing underwriter or underwriters to administer any such offering.
     (e) Other Registrations. If the Company has previously filed a Registration
Statement with respect to shares of Registrable Common Shares pursuant to
Sections 2 (other than Section 2(a)) or 4 hereof or pursuant to this Section 3,
and if such previous registration has not been withdrawn or abandoned, the
Company shall not be obligated to cause to become effective any other
registration of such same shares of Registrable Common Shares or any of its
securities under the Securities Act, whether on its own behalf or at the request
of any holder or holders of such securities.
4. SHELF REGISTRATIONS.

 



--------------------------------------------------------------------------------



 



     (a) The parties acknowledge that pursuant to the Original Agreement, the
Company filed a registration statement on January 18, 2007, with the SEC on the
appropriate form for the resale pursuant to Rule 415 from time to time by the
Shareholder of the Original Shares held by the Shareholder (the “Initial Shelf
Registration Statement”). The Company will use commercially reasonable efforts
to file (at the earliest possible date, but no later than thirty (30) Business
Days after the date first set forth above) a new registration statement with the
SEC on the appropriate form for the resale pursuant to Rule 415 from time to
time by the Shareholder of the Additional Shares held by the Shareholder (the
“Additional Shelf Registration Statement,” and together with the Initial Shelf
Registration Statement, the “Shelf Registration Statement”). The Company shall
use its commercially reasonable efforts to keep the Shelf Registration Statement
effective until the earliest to occur of the date on which all of the
Registrable Common Shares cease to be Registrable Common Shares.
     (b) If at any time the Company is not eligible to use a Shelf Registration
Statement, a Holder may during such time exercise Demand Registration rights,
regardless of any registration statement filed by the Company under
Section 4(a).
     (c) A filing pursuant to this Section 4 shall not relieve the Company of
any obligation to effect registration of Registrable Common Shares pursuant to
Section 2 or Section 3, except as provided therein.
5. REGISTRATION PROCEDURES.
     Whenever the Holder requests that any of its Registrable Common Shares be
registered pursuant to this Agreement, the Company shall use its best efforts to
effect the registration and the sale of such Registrable Common Shares in
accordance with the intended methods of disposition thereof, and pursuant
thereto the Company shall as expeditiously as possible:
     (a) prepare and file with the SEC a Registration Statement with respect to
such Registrable Common Shares and use its best efforts to cause such
Registration Statement to become effective as soon as practicable thereafter;
and before filing a Registration Statement or Prospectus or any amendments or
supplements thereto, furnish to the Shareholder and the underwriter or
underwriters, if any, copies of all such documents proposed to be filed,
including documents incorporated by reference in the Prospectus and, if
requested by the Shareholder, the exhibits incorporated by reference, and the
Shareholder shall have the opportunity to object to any information pertaining
to the Shareholder that is contained therein and the Company will make the
corrections reasonably requested by the Shareholder with respect to such
information prior to filing any Registration Statement or amendment thereto or
any Prospectus or any supplement thereto;
     (b) prepare and file with the SEC such amendments and supplements to such
Registration Statement and the Prospectus used in connection therewith as may be
necessary to keep such Registration Statement effective for such period as is
necessary to complete the distribution of the securities covered by such
Registration Statement and comply with the provisions of the Securities Act with
respect to the disposition of all securities covered by such Registration
Statement during such period in accordance with the intended methods of
disposition by the sellers thereof set forth in such Registration Statement;
     (c) furnish to each seller of Registrable Common Shares such number of
copies of such Registration Statement, each amendment and supplement thereto,
the Prospectus included in such Registration Statement (including each
preliminary Prospectus) and such other documents as such seller may reasonably
request in order to facilitate the disposition of the Registrable Common Shares
owned by such seller;
     (d) use its commercially reasonable efforts to remain eligible to file
registration statements on Form S-3 or any successor thereto then available, and
if applicable to utilize “well known seasoned issuer status”, and to register or
qualify such Registrable Common Shares under such other securities or blue sky
laws of such jurisdictions as any seller reasonably requests and do any and all
other acts and things which may be reasonably necessary or advisable to enable
such seller to consummate the disposition in

 



--------------------------------------------------------------------------------



 



such jurisdictions of the Registrable Common Shares owned by such seller
(provided, that the Company will not be required to (i) qualify generally to do
business in any jurisdiction where it would not otherwise be required to qualify
but for this subparagraph (d), (ii) subject itself to taxation in any such
jurisdiction or (iii) consent to general service of process in any such
jurisdiction);
     (e) notify each seller of such Registrable Common Shares, at any time when
a Prospectus relating thereto is required to be delivered under the Securities
Act, of the occurrence of any event as a result of which the Prospectus included
in such Registration Statement contains an untrue statement of a material fact
or omits any fact necessary to make the statements therein not misleading, and
prepare a supplement or amendment to such Prospectus so that such Prospectus
shall not contain an untrue statement of a material fact or omit to state any
material fact necessary to make the statements therein not misleading;
     (f) in the case of an underwritten offering, enter into such customary
agreements together with the Operating Partnership (including underwriting
agreements in customary form) and take all such other actions as the
underwriters, if any, reasonably request in order to expedite or facilitate the
disposition of such Registrable Common Shares (including, without limitation,
effecting a stock split or a combination of shares and making members of senior
management of the Company available to participate in, and cause them to
cooperate with the underwriters in connection with, “road-show” and other
customary marketing activities (including one-on-one meetings with prospective
purchasers of the Registrable Common Shares)) and cause to be delivered to the
underwriters and the sellers, if any, opinions of counsel to the Company and the
Operating Partnership in customary form, as well as closing certificates and
other customary documents covering such matters as are customarily covered by
opinions for and certificates in an underwritten public offering as the
underwriters may request and addressed to the underwriters and the sellers;
provided, however, that notwithstanding anything else contained in this
Agreement, the Company shall not be obligated to effect an aggregate of more
than three underwritten offerings or participate in more than two “road shows”
(which, for the purposes of this sentence shall not include presentations that
involve only telephonic or internet-based marketing and do not require any
travel by the Company’s management) in any twenty-four (24) month period, and
not more than one underwritten offering every six (6) months under this
Agreement or under the Other Registration Rights Agreement; and provided
further, however, that if an underwritten public offering (including a public
sale to a registered broker-dealer) is effected at the request of Apollo, the
Shareholder shall have the right to participate in such offering and Apollo
shall have the right to participate in any underwritten public offering effected
at the request of the Shareholder under this Agreement; and if the managing
underwriters or broker-dealers of any such underwritten offering advise Apollo
in writing that in their opinion the number of Registrable Common Shares
proposed to be included in any such offering exceeds the number of securities
that can be sold in such offering and/or that the number of Registrable Common
Shares proposed to be included in any such offering would materially adversely
affect the price per share of the Company’s equity securities to be sold in such
offering, Apollo and the Shareholder shall include in such offering only the
number of Registrable Common Shares that, in the opinion of such managing
underwriters (or registered broker-dealer), can be sold. If the number of shares
that can be sold exceeds the number of Registrable Common Shares proposed to be
sold, such excess shall be allocated pro rata among the holders of Common Shares
desiring to participate in such offering based on the amount of such Common
Shares initially requested to be registered by such holders or as such holders
may otherwise agree.
     Only Apollo and the Shareholder and their affiliates holding Registrable
Common Shares shall be entitled to participate in any public underwritten
offerings pursuant to this Agreement with respect to Registrable Common Shares
(which for purposes of this paragraph (f) includes Registrable Common Shares as
defined in the Other Registration Rights Agreement).
     If either of the Shareholder or Apollo determines not to participate in an
underwritten offering with respect to which it is entitled hereunder to
participate in hereunder or under the Other Registration Rights Agreement, then
the non-participating party shall agree to such lockup period with respect to
its Common Shares as the managing underwriters or broker dealer deems reasonably
necessary for purposes of effecting the public offering.

 



--------------------------------------------------------------------------------



 



     (g) make available, for inspection by any seller of Registrable Common
Shares, any underwriter participating in any disposition pursuant to such
Registration Statement, and any attorney, accountant or other agent retained by
any such seller or underwriter, all financial and other records, pertinent
corporate documents and properties of the Company, and cause the Company’s
officers, directors, employees and independent accountants to supply all
information reasonably requested by any such seller, underwriter, attorney,
accountant or agent in connection with such Registration Statement;
     (h) to use its best efforts to cause all such Registrable Common Shares to
be listed on each securities exchange on which securities of the same class
issued by the Company are then listed or, if no such similar securities are then
listed, on Nasdaq or a national securities exchange selected by the Company;
     (i) provide a transfer agent and registrar for all such Registrable Common
Shares not later than the effective date of such Registration Statement;
     (j) if requested, cause to be delivered, immediately prior to the
effectiveness of the Registration Statement (and, in the case of an underwritten
offering, at the time of delivery of any Registrable Common Shares sold pursuant
thereto), letters from the Company’s independent certified public accountants
addressed to the Shareholder (unless the Shareholder does not provide to such
accountants the appropriate representation letter required by rules governing
the accounting profession) and each underwriter, if any, stating that such
accountants are independent public accountants within the meaning of the
Securities Act and the applicable rules and regulations adopted by the SEC
thereunder, and otherwise in customary form and covering such financial and
accounting matters as are customarily covered by letters of the independent
certified public accountants delivered in connection with primary or secondary
underwritten public offerings, as the case may be;
     (k) make generally available to its shareholders a consolidated earnings
statement (which need not be audited) for the 12 months beginning after the
effective date of a Registration Statement as soon as reasonably practicable
after the end of such period, which earnings statement shall satisfy the
requirements of an earning statement under Section 11(a) of the Securities Act;
     (l) promptly notify the Shareholder and the underwriter or underwriters, if
any:
          (i) when the Registration Statement, any pre-effective amendment, the
Prospectus or any Prospectus supplement or post-effective amendment to the
Registration Statement has been filed and, with respect to the Registration
Statement or any post-effective amendment, when the same has become effective;
          (ii) of any SEC comments applicable to the Registration Statement or
Prospectus or written request from the SEC for any amendments or supplements to
the Registration Statement or Prospectus;
          (iii) of the notification to the Company by the SEC of its initiation
of any proceeding with respect to the issuance by the SEC of any stop order
suspending the effectiveness of the Registration Statement;
          (iv) of the receipt by the Company of any notification with respect to
the suspension of the qualification of any Registrable Common Shares for sale
under the applicable securities or blue sky laws of any jurisdiction;
          (v) of the existence of, any fact or the happening of any event that
makes any statement of material fact made in any registration statement filed
pursuant to this Agreement or related prospectus untrue in any material respect,
or that requires the making of any changes in such registration statement so
that, in the case of the registration statement, it will not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein not misleading and
that, in the case of the prospectus, such prospectus will not contain

 



--------------------------------------------------------------------------------



 



any untrue statement of a material fact or omit to state any material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading; and
          (vi) of the determination by the Company that a post-effective
amendment to a registration statement filed pursuant to this Agreement will be
filed with the SEC.
     The Company shall file all reports required to be filed by it under the
Securities Act and the Exchange Act and the rules and regulations adopted by the
SEC thereunder, and take such further action as the Shareholder may reasonably
request, all to the extent required to enable the Shareholder to be eligible to
sell Registrable Common Shares pursuant to Rule 144 (or any similar rule then in
effect).
     In connection with any registration pursuant to which any of a Holder’s
Registrable Common Shares is to be sold, the Company may require that the Holder
furnish to the Company any other information regarding the Holder and the
distribution of such securities as the Company may from time to time reasonably
request in writing.
     The Holders agree by having their stock treated as Registrable Common
Shares hereunder that, upon notice of the happening of any event described in
l(v) above (a “Suspension Notice”), the Holders will forthwith discontinue
disposition of Registrable Common Shares until the Shareholder is advised in
writing by the Company that the use of the Prospectus may be resumed and is
furnished with a supplemented or amended Prospectus as contemplated by Section
5(e) hereof, and, if so directed by the Company, the Holders will deliver to the
Company (at the Company’s expense) all copies, other than permanent file copies
then in the Holder’s possession, of the Prospectus covering such Registrable
Common Shares current at the time of receipt of such notice; provided, however,
that such postponement of sales of Registrable Common Shares shall not exceed
ninety (90) days in the aggregate in any one year; provided, further, however,
that not later than the last day of such ninety (90) day period or such shorter
period as may apply, the Company shall have provided to the Holders a
supplemented or amended Prospectus as contemplated by Section 5(e) hereof. If
the Company shall give any notice to suspend the disposition of Registrable
Common Shares pursuant to a Prospectus, the Company shall extend the period of
time during which the Company is required to maintain the Registration Statement
effective pursuant to this Agreement by the number of days during the period
from and including the date of the giving of such notice to and including the
date the Shareholder either is advised by the Company that the use of the
Prospectus may be resumed or receives the copies of the supplemented or amended
Prospectus contemplated by Section 5(e). In any event, the Company shall not be
entitled to deliver more than one (1) Suspension Notice in any one year.
6. REGISTRATION EXPENSES.
     (a) All expenses incident to the Company’s performance of or compliance
with this Agreement, including, without limitation, all registration and filing
fees, underwriting discounts and commissions, NASD fees, fees and expenses of
compliance with securities or blue sky laws, listing application fees, printing
expenses, transfer agent’s and registrar’s fees, cost of distributing
Prospectuses in preliminary and final form as well as any supplements thereto,
and fees and disbursements of counsel for the Company and all independent
certified public accountants and other Persons retained by the Company (all such
expenses being herein called “Registration Expenses”), shall be borne by the
Shareholder; provided, however , that the Company shall bear the expenses,
exclusive of underwriting discounts and commissions, incident to the Initial
Registration Statement, the Shelf Registration Statement filed pursuant to
Section 4(a), including up to three “shelf takedowns” or offerings pursuant to
Rule 430A under the Securities Act, if applicable, and up to three Demand
Registrations pursuant to Section 2(b), but in no event shall the Company be
obligated to bear the expense of more than three offerings (exclusive of the
expenses incident to the Initial Registration Statement and the Shelf
Registration Statement filed pursuant to Section 4(a)) pursuant to this Section
6(a) (or four offerings if the Shareholder is unable, through its commercially
reasonable efforts, to dispose of all its Registrable Common Shares after such
three offerings). The Company shall pay its internal expenses (including,
without limitation, all salaries and

 



--------------------------------------------------------------------------------



 



expenses of its officers and employees performing legal or accounting duties),
and the expense of any annual audit or quarterly review, and the expense of any
liability insurance.
7. INDEMNIFICATION.
     (a) The Company and the Operating Partnership shall indemnify, to the
fullest extent permitted by law, each Holder, its officers, directors, trustees,
partners, and Affiliates and each Person who controls such Holder (within the
meaning of the Securities Act) against all losses, claims, damages, expenses and
liabilities, joint or several, actions or proceedings, to which each such
indemnified party may become subject under the Securities Act or otherwise,
insofar as such losses, claims, damages, expenses or liabilities (or actions or
proceedings in respect thereof) arise out of or based upon any untrue or alleged
untrue statement of material fact contained in any Registration Statement,
Prospectus or any amendment thereof or supplement thereto or any omission or
alleged omission of a material fact required to be stated therein or necessary
to make the statements therein not misleading or any violation or alleged
violation by the Company of the Securities Act, the Exchange Act or applicable
“blue sky” laws and the Company and the Operating Partnership will reimburse
each such Holder and each such director, trustee, officer, partner, agent,
employee or affiliate, underwriter and controlling person for any legal or other
expenses reasonably incurred by them in connection with investigating or
defending any such loss, claim, damage, expense, liability action or proceeding,
except insofar as the same are made in reliance and in conformity with
information relating to the Shareholder furnished in writing to the Company by
the Shareholder expressly for use therein or caused by the Shareholder’s failure
to deliver to the Shareholder’s immediate purchaser a copy of the Registration
Statement or Prospectus or any amendments or supplements thereto (if the same
was required by applicable law to be so delivered) after the Company has
furnished the Shareholder with a sufficient number of copies of the same. In
connection with an underwritten offering, the Company shall indemnify such
underwriters, their officers and directors and each Person who controls such
underwriters (within the meaning of the Securities Act) to the same extent as
provided above with respect to the indemnification of the Shareholder.
     (b) In connection with any Registration Statement in which the Shareholder
is participating, the Shareholder shall furnish to the Company in writing such
information and affidavits as the Company reasonably requests for use in
connection with any such Registration Statement or Prospectus and, shall
indemnify, to the fullest extent permitted by law, the Company, its officers,
directors, Affiliates, and each Person who controls the Company (within the
meaning of the Securities Act) against all losses, claims, damages, expenses and
liabilities joint or several, actions or proceedings, to which each such
indemnified party may become subject under the Securities Act or otherwise,
insofar as such losses, claims, damages, expenses or liabilities (or actions or
proceedings in respect thereof) arise out of or based upon any untrue or alleged
untrue statement of material fact contained in the Registration Statement,
Prospectus or preliminary Prospectus or any amendment thereof or supplement
thereto or any omission or alleged omission of a material fact required to be
stated therein or necessary to make the statements therein not misleading, and
the Holder will reimburse each of the Company and each such director, trustee,
officer, partner, agent, employee or affiliate, underwriter and controlling
person for any legal or other expenses reasonably incurred by them in connection
with investigating or defending any such loss, claim, damage, expense, liability
action or proceeding, but only to the extent that the same are made in reliance
and in conformity with information relating to the Shareholder furnished in
writing to the Company by the Shareholder expressly for use therein or caused by
the Shareholder’s failure to deliver to the Shareholder’s immediate purchaser a
copy of the Registration Statement or Prospectus or any amendments or
supplements thereto (if the same was required by applicable law to be so
delivered) after the Company has furnished the Shareholder with a sufficient
number of copies of the same.
     (c) Any Person entitled to indemnification hereunder shall (i) give prompt
written notice to the indemnifying party of any claim with respect to which it
seeks indemnification and (ii) unless in such indemnified party’s reasonable
judgment a conflict of interest between such indemnified and indemnifying
parties may exist with respect to such claim, permit such indemnifying party to
assume the defense of such claim with counsel reasonably satisfactory to the
indemnified party. If such defense is assumed, the indemnifying party shall not
be subject to any liability for any settlement made by the indemnified party
without its consent (but such consent will not be unreasonably withheld). An
indemnifying party who is not

 



--------------------------------------------------------------------------------



 



entitled to, or elects not to, assume the defense of a claim shall not be
obligated to pay the fees and expenses of more than one counsel for all parties
indemnified by such indemnifying party with respect to such claim, unless in the
reasonable judgment of any indemnified party there may be one or more legal or
equitable defenses available to such indemnified party which are in addition to
or may conflict with those available to another indemnified party with respect
to such claim. Failure to give prompt written notice shall not release the
indemnifying party from its obligations hereunder.
     (d) The indemnification provided for under this Agreement shall remain in
full force and effect regardless of any investigation made by or on behalf of
the indemnified party or any officer, director or controlling Person of such
indemnified party and shall survive the transfer of securities.
     (e) If the indemnification provided for in or pursuant to this Section 7 is
due in accordance with the terms hereof, but is held by a court to be
unavailable or unenforceable in respect of any losses, claims, damages,
liabilities or expenses referred to herein, then each applicable indemnifying
party, in lieu of indemnifying such indemnified party, shall contribute to the
amount paid or payable by such indemnified Person as a result of such losses,
claims, damages, liabilities or expenses in such proportion as is appropriate to
reflect the relative fault of the indemnifying party on the one hand and of the
indemnified party on the other in connection with the statements or omissions
which result in such losses, claims, damages, liabilities or expenses as well as
any other relevant equitable considerations. The relative fault of the
indemnifying party on the one hand and of the indemnified Person on the other
shall be determined by reference to, among other things, whether the untrue or
alleged untrue statement of a material fact or the omission or alleged omission
to state a material fact relates to information supplied by the indemnifying
party or by the indemnified party, and by such party’s relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission. In no event shall the liability of any selling Holder be
greater in amount than the amount of net proceeds received by such Holder upon
such sale or the amount for which such indemnifying party would have been
obligated to pay by way of indemnification if the indemnification provided for
under Section 7(a) or 7(b) hereof had been available under the circumstances.
     (f) In the event that advances are not made pursuant to this Section 8 or
payment has not otherwise been timely made, each indemnified party shall be
entitled to seek a final adjudication in an appropriate court of competent
jurisdiction of the entitlement of the indemnified party to indemnification or
advances hereunder.
     The Company, the Operating Partnership and the Holders agree that they
shall be precluded from asserting that the procedures and presumptions of this
Section 7 are not valid, binding and enforceable. The Company, the Operating
Partnership and the Holders further agree to stipulate in any such court that
the Company, the Operating Partnership and the Holders are bound by all the
provisions of this Section 7 and are precluded from making any assertion to the
contrary.
     To the extent deemed appropriate by the court, interest shall be paid by
the indemnifying party to the indemnified party at a reasonable interest rate
for amounts which the indemnifying party has not timely paid as the result of
its indemnification and contribution obligations hereunder.
     In the event that any indemnified party is a party to or intervenes in any
proceeding to which the validity or enforceability of this Section 7 is at issue
or seeks an adjudication to enforce the rights of any indemnified party under,
or to recover damages for breach of, this Section 7, the indemnified party, if
the indemnified party prevails in whole in such action, shall be entitled to
recover from the indemnifying party and shall be indemnified by the indemnifying
party against, any expenses incurred by the indemnified party. If it is
determined that the indemnified party is entitled to indemnification for part
(but not all) of the indemnification so requested, expenses incurred in seeking
enforcement of such partial indemnification shall be reasonably prorated among
the claims, issues or matters for which the indemnified party is entitled to
indemnification and for such claims, issues or matters for which the indemnified
party is not so entitled.
     The indemnity agreements contained in this Section 7 shall be in addition
to any other rights (to indemnification, contribution or otherwise) which any
indemnified party may have pursuant to law or

 



--------------------------------------------------------------------------------



 



contract and shall remain operative and in full force and effect regardless of
any investigation made or omitted by or on behalf of any indemnified party and
shall survive the transfer of any Registrable Common Shares by any Holder.
8. PARTICIPATION IN UNDERWRITTEN REGISTRATIONS.
     No Person may participate in any registration hereunder that is
underwritten unless such Person (a) agrees to sell such Person’s securities on
the basis provided in any underwriting arrangements approved by the Person or
Persons entitled hereunder to approve such arrangements and (b) completes and
executes all questionnaires, powers of attorney, indemnities, underwriting
agreements and other documents required under the terms of such underwriting
arrangements.
9. RULE 144.
     The Company covenants that it will file the reports required to be filed by
it under the Securities Act and the Exchange Act and the rules and regulations
adopted by the SEC thereunder, and it will take such further action as the
Shareholder may reasonably request to make available adequate current public
information with respect to the Company meeting the current public information
requirements of Rule 144(c) under the Securities Act (to the extent such
information is available), to the extent required to enable the Shareholder to
sell Registrable Common Shares without registration under the Securities Act
within the limitation of the exemptions provided by (i) Rule 144 under the
Securities Act, as such Rule may be amended from time to time, or (ii) any
similar rule or regulation hereafter adopted by the SEC. Upon the request of the
Shareholder, the Company will deliver to the Shareholder a written statement as
to whether it has complied with such information and requirements.
10. MISCELLANEOUS.
     (a) Notices . All notices, requests and other communications to any party
hereunder shall be in writing (including facsimile or similar writing) and shall
be given,
If to the Company:
Lexington Realty Trust
One Penn Plaza, Suite 4015
New York, New York 10119-4015
Fax: 212-594-6600
Attention: T. Wilson Eglin
 Joseph S. Bonventre
with a copy to:
Paul, Hastings, Janofsky & Walker LLP
75 E. 55th Street
New York, NY 10022
Fax: 212-319-4090
Attention: Mark Schonberger
If to the Shareholder:
Vornado Realty L.P. or Vornado LXP LLC
Address: 888 Seventh Avenue
New York, NY 10019
Facsimile No.: (212) 894-7035
ATTN: Cliff Broser

 



--------------------------------------------------------------------------------



 



With a copy to
Sullivan & Cromwell LLP
125 Broad Street
New York, New York 10004
Attn: William G. Farrar
Facsimile No. (212) 558-1600
or such other address or facsimile number as such party (or transferee) may
hereafter specify for the purpose by notice to the other parties. Each such
notice, request or other communication shall be effective (a) if given by
facsimile, when such facsimile is transmitted to the facsimile number specified
in this Section and the appropriate facsimile confirmation is received or (b) if
given by any other means, when delivered at the address specified in this
Section.
     (b) No Waivers. No failure or delay by any party in exercising any right,
power or privilege hereunder shall operate as a waiver thereof nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. The rights and
remedies herein provided shall be cumulative and not exclusive of any rights or
remedies provided by law.
     (c) Expenses. Except as otherwise provided for herein or otherwise agreed
to in writing by the parties, all costs and expenses incurred in connection with
the preparation of this Agreement shall be paid by the Company.
     (d) Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns; provided, however, that neither party may assign its
rights or obligations under this Agreement without the prior written consent of
the other party, except that the Shareholder may assign its rights hereunder to
(x) any Affiliate, including but not limited to VNK L.L.C. and Vornado Newkirk
L.L.C. and (y) with respect to the Additional Shares, Citigroup Global Markets,
Inc. or its successors or assigns (the “Lender”) under the loan agreement, dated
as of November [3], 2008, between Citigroup Global Markets, Inc. and Vornado LXP
LLC; provided, that if the Lender exercises remedies in connection with such
loan agreement, the Lender may assign its rights hereunder to any one or two
Affiliates with respect to all, but not less than all, of the Additional Shares.
     (e) Governing Law. This Agreement shall be construed in accordance with and
governed by the law of the State of New York, without regard to principles of
conflicts of law.
     (f) Jurisdiction. Any suit, action or proceeding seeking to enforce any
provision of, or based on any matter arising out of or in connection with, this
Agreement or the transactions contemplated hereby may be brought in any federal
or state court located in the County and State of New York, and each of the
parties hereby consents to the jurisdiction of such courts (and of the
appropriate appellate courts therefrom) in any such suit, action or proceeding
and irrevocably waives, to the fullest extent permitted by law, any objection
which it may now or hereafter have to the laying of the venue of any such suit,
action or proceeding in any such court or that any such suit, action or
proceeding which is brought in any such court has been brought in an
inconvenient forum. Process in any such suit, action or proceeding may be served
on any party anywhere in the world, whether within or without the jurisdiction
of any such court. Without limiting the foregoing, each party agrees that
service of process on such party as provided in Section 10(a) shall be deemed
effective service of process on such party.
     (g) Waiver of Jury Trial.
          EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT
TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 



--------------------------------------------------------------------------------



 



     (h) Counterparts; Effectiveness. This Agreement may be signed in any number
of counterparts, each of which shall be an original, with the same effect as if
the signatures thereto and hereto were upon the same instrument.
     (i) Entire Agreement. This Agreement constitutes the entire agreement
between the parties with respect to the subject matter of this Agreement and
supersedes all prior agreements and understandings, both oral and written,
between the parties with respect to the transactions contemplated herein. No
provision of this Agreement or any other agreement contemplated hereby is
intended to confer on any Person other than the parties hereto any rights or
remedies.
     (j) Captions. The captions herein are included for convenience of reference
only and shall be ignored in the construction or interpretation hereof.
     (k) Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction or other authority to be
invalid, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions of this Agreement shall remain in full force and
effect and shall in no way be affected, impaired or invalidated so long as the
economic or legal substance of the transactions contemplated hereby is not
affected in any manner materially adverse to any party. Upon such a
determination, the parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner in order that the transactions contemplated
hereby be consummated as originally contemplated to the fullest extent possible.
     (l) Amendments. The provisions of this Agreement, including the provisions
of this sentence, may not be amended, terminated (other than by their terms),
modified or supplemented, and waivers or consents to departures from the
provisions hereof may not be given without the prior written consent of the
parties hereto.
     (m) Aggregation of Shares. All Registrable Common Shares held by or
acquired by any Affiliated Persons will be aggregated together for the purpose
of determining the availability of any rights under this Agreement.
     (n) Equitable Relief. The parties hereto agree that legal remedies may be
inadequate to enforce the provisions of this Agreement and that equitable
relief, including specific performance and injunctive relief, may be used to
enforce the provisions of this Agreement.
     (o) No Inconsistent Agreements. None of the Company or the Operating
Partnership has entered and neither of them will enter into any agreement that
is inconsistent with the rights granted to the Shareholder in this Agreement or
that otherwise conflicts with the provisions hereof. The rights granted to the
Shareholder hereunder do not in any way conflict with and are not inconsistent
with the rights granted to the holders of the Company’s or the Operating
Partnership’s other issued and outstanding securities under any such agreements.
From and after the date of this Agreement, neither the Company nor the Operating
Partnership will enter into any agreement with any holder or prospective holder
of any securities of the Company or the Operating Partnership which would grant
such holder or prospective holder more favorable rights than those granted to
the Shareholder hereunder or substantially similar or equivalent rights to those
granted to the Shareholder. Notwithstanding the foregoing, the provisions of
this Section 10(o) shall not apply to the Other Registration Rights Agreements.
     (p) No Adverse Action Affecting the Registrable Common Shares. Neither the
Company nor the Operating Partnership shall take any action with respect to the
Registrable Common Shares with an intent to adversely affect or that does
adversely affect the ability of any of the Holders to include such Registrable
Common Shares in a registration undertaken pursuant to this Agreement or their
offer and sale. Notwithstanding the foregoing, the provisions of this Section
10(p) shall not apply to the Other Registration Rights Agreements.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Registration Rights Agreement has been duly
executed by each of the parties hereto as of the date first written above.

            VORNADO REALTY L.P.
      By:   VORNADO REALTY TRUST,         Sole General Partner            By:  
/s/ Alan J. Rice         Name: Alan J. Rice       Title:   Senior Vice
President        VORNADO LXP LLC
      By:   VORNADO REALTY L.P.,         Sole Member            By:   VORNADO
REALTY TRUST,         Sole General Partner            By:   /s/ Alan J. Rice    
    Name:   Alan J. Rice        Title:   Senior Vice President        LEXINGTON
REALTY TRUST
      By:   /s/ T. Wilson Eglin         Name:   T. Wilson Eglin        Title:  
Chief Executive Officer     

 